BARNES, Judge,
concurring specially.
While I agree with the result reached in this case, I do not agree with all that is said. Therefore, this opinion decides only the issues in this case and may not be cited as binding precedent.1
*794Decided May 16, 2006
Reconsideration denied June 15, 2006
Jeffrey L. Sakas, for appellants.
Huff, Powell & Bailey, Randolph P. Powell, Jr., Julye M. Johns, Camille N. Jarman, Hall, Booth, Smith & Slover, Howard W. Reese III, for appellees.

 “Judgment as Precedent. A judgment in which all judges of the Division fully concur is a binding precedent; if there is a special concurrence without a statement of agreement with all that is said in the opinion or a concurrence in the judgment only, the opinion is a physical precedent only. . . .” Court of Appeals Rule 33 (a).